19-23649-rdd         Doc 850       Filed 02/20/20 Entered 02/20/20 12:59:26                    Main Document
                                                Pg 1 of 5



PILLSBURY WINTHROP SHAW PITTMAN LLP
Andrew M. Troop
Andrew V. Alfano
31 West 52nd Street
New York, New York 10019
Telephone: (212) 858-1000

Counsel to the Ad Hoc Group of Non-Consenting States

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re
                                                                        Chapter 11
    PURDUE PHARMA L.P., et al.,
                                                                        Case No. 19-23649 (RDD)

                    Debtors.1                                           (Jointly Administered)


 THE NON-CONSENTING STATES’ STATEMENT WITH RESPECT TO PURDUE’S
MOTION FOR AUTHORIZATION TO ENTER INTO DEVELOPMENT AGREEMENT

To the Honorable Robert D. Drain, United States Bankruptcy Judge:

            Twenty-four States and the District of Columbia (the “States”)2 respectfully express their

serious concerns regarding Purdue’s motion for authorization to enter into a Development

Agreement [Docket. No. 826] (the “Motion”). Although the States firmly agree that effective and

efficient opioid rescue medicines are important, the Development Agreement is a highly



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
2
  California, Colorado, Connecticut, Delaware, the District of Columbia, Hawaii, Idaho, Illinois, Iowa, Maine,
Maryland, Massachusetts, Minnesota, Nevada, New Hampshire, New Jersey, New York, North Carolina, Oregon,
Pennsylvania, Rhode Island, Vermont, Virginia, Washington, and Wisconsin.
19-23649-rdd         Doc 850       Filed 02/20/20 Entered 02/20/20 12:59:26                       Main Document
                                                Pg 2 of 5



speculative use of Purdue’s resources that ultimately may not produce a public benefit and should

not be seen as a blueprint for Purdue’s future conduct and operations. Moreover, given Purdue’s

past conduct, Purdue likely is not an appropriate company to provide overdose-rescue medicines.

         The Motion is an extension of a long line of efforts Purdue has considered to link the

overdose and addiction business.3 In 2014, Purdue considered Project Tango – a scheme to sell

addiction treatment because “Pain treatment and addiction are naturally linked.” Idaho Compl. ¶

139. The business pitch read: “It is an attractive market. Large unmet need for vulnerable,

underserved and stigmatized patient population suffering from substance abuse, dependence and

addiction.” Colo. Compl. ¶ 393. In 2016, Purdue considered selling the overdose antidote

nalaxone, because it is a “complementary” product to Purdue opioids and “could provide $24M in

net sales to Purdue.” N.J. Compl. ¶ 372. To date, Purdue has had limited success in the opioid

rescue field.

         Although Nalmefene, itself, has yet to be determined safe and effective and may not

ultimately prove a successful reversal drug,4 at least two other companies in the United States are

developing nalmefene-based treatments, and nalmefene-based products are already on the market




3
  Purdue has repeatedly used the drug development process to serve its own ends while suggesting publicly that it
intends to benefit the public health. It did so most notably by developing a so-called “abuse deterrent reformulation”
of OxyContin to maintain government-sanctioned exclusivity and prevent the development of generic competition.
4
  See Stephens, Everett, M.D., Opioid Toxicity Medication | Medication Summary. Medscape. (“Nalmefene (Revex)
and naltrexone are newer opioid antagonists that have longer half-lives than naloxone (4-8 h and 8-12 h vs 1 h). The
routine use of a long-acting antagonist in the patient who is unconscious for unknown reasons is not recommended.
In addition, the fear of precipitating prolonged opioid withdrawal likely prevents the widespread use of these
antagonists for emergency reversal of opiate intoxication. In theory, nalmefene might be useful for persons with opiate
addiction who accidentally overdose on heroin but refuse to stay for continued observation after an initial reversal
dose of naloxone. However, this practice can be fatal to the patient who is discharged and then uses an excessive dose
of opioids in order to counteract the withdrawal symptoms caused by the nalmefene. The routine use of this agent is
not recommended.”), available at: https://emedicine.medscape.com/article/815784-medication (last visited Feb. 19,
2020).
                                                          2
19-23649-rdd        Doc 850       Filed 02/20/20 Entered 02/20/20 12:59:26                   Main Document
                                               Pg 3 of 5


             5
in Europe.       Considering that the original manufacturer of nalmefene in the United States

discontinued the drug in May 21, 2008 for “business reasons,”6 to the extent that there is a need

for a nalfemene-based treatment, there is no reason to suggest that such a need cannot be addressed

by other companies. Accordingly, Purdue developing a specialized delivery system for the drug

may be of limited benefit in the real world.

        Overdose reversal is a responsibility that should be entrusted to healthy companies that

have not engaged in past deceptive marketing and other misconduct related to opioids. Purdue

warns that, if the Court does not quickly grant the Motion, there is a “material risk” that its

proposed business partner will work with someone else. Docket No. 824 at ¶ 12. But other

companies may be better situated to develop the drug and its delivery system. The known facts

and unresolved questions about Purdue’s past misconduct may pose too many obstacles to

Purdue’s viability and suitability to be the company developing and marketing any overdose

reversal drug.

CONCLUSION

        Under these circumstances, the States file this Statement to make clear that the absence of

objection at this time does not reflect an endorsement of (a) the Debtors’ entry into the

Development Agreement or (b) any public health initiatives. This Statement, however, should be


5
   Opiant Pharmaceuticals is developing an intranasal formulation of nalmefene and intends to file a new drug
application with the FDA in 2020.                 See OPNT003 Nalmefene Nasal Spray, available at:
https://www.opiant.com/products-pipeline/pipeline/opnt003-nalmefene-nasal-spray/ (last visited Feb. 19, 2020). In
addition, Emergent BioSolutions Inc. is developing a sustained-release nalmefene formulation for the treatment of
addiction in opioid use disorder. Press Release, Emergent BioSolutions Receives NIH Research Grant to Further
Develop AP007, Its Development Stage Sustained-Release Nalmefene Treatment for Opioid Use Disorder, Sept. 17,
2019,      available    at:     https://www.globenewswire.com/news-release/2019/09/27/1921743/0/en/Emergent-
BioSolutions-Receives-NIH-Research-Grant-to-Further-Develop-AP007-Its-Development-Stage-Sustained-Release-
Nalmefene-Treatment-for-Opioid-Use-Disorder.html (last visited Feb. 19, 2020).
6
  FDA, Determination That REVEX (Nalmefene Hydrochloride Injection), 0.1 Milligram Base/Milliliter and 1.0
Milligram Base/Milliliter, Was Not Withdrawn From Sale for Reasons of Safety or Effectiveness, 82 FR 51282,
available    at:     https://www.federalregister.gov/documents/2017/11/03/2017-23952/determination-that-revex-
nalmefene-hydrochloride-injection-01-milligram-basemilliliter-and-10 (last visited Feb. 19, 2020).
                                                       3
19-23649-rdd     Doc 850     Filed 02/20/20 Entered 02/20/20 12:59:26          Main Document
                                          Pg 4 of 5



read as the States insisting that the Debtors carefully and rigorously monitor this project and

exercise any offramps as soon as any of their assumptions about the project prove incorrect; and

reserving their right to return to Court with respect to this Development Agreement should future

circumstances require.


Dated: February 20, 2020             Respectfully submitted,

                                     PILLSBURY WINTHROP SHAW PITTMAN LLP

                                            By:      /s/ Andrew M. Troop
                                                    Andrew M. Troop
                                                    Andrew V. Alfano
                                                    31 West 52nd Street
                                                    New York, NY 10019
                                                    Telephone: (212) 858-1000
                                                    Email: andrew.troop@pillsburylaw.com
                                                           andrew.alfano@pillsburylaw.com

                                                    Jason S. Sharp, admitted pro hac vice
                                                    2 Houston Center
                                                    909 Fannin, Suite 2000
                                                    Houston, TX 77010
                                                    Telephone: (713) 276-7600
                                                    Email: jason.sharp@pillsburylaw.com

                                                    Counsel to the Ad Hoc Group of Non-
                                                    Consenting States




                                               4
19-23649-rdd     Doc 850      Filed 02/20/20 Entered 02/20/20 12:59:26            Main Document
                                           Pg 5 of 5



                                CERTIFICATE OF SERVICE

        I, Andrew M. Troop, hereby certify that, on February 20, 2020, I caused true and correct
copies of the foregoing document to be served (i) by the Court’s Case Management/Electronic
Case File (CM/ECF) System to all parties who are deemed to have consented to electronic service;
and (ii) by email upon the parties set forth in the Master Service List maintained by the Debtors in
respect of these chapter 11 cases.

       In addition, on February 20, 2020, I caused true and correct copies of the document to be
served on the following:

       Attn: Paul K. Schwartzberg
       Office of the United States Trustee
       Southern District of New York
       201 Varick Street, Suite 1006
       New York, NY 10014
       Via Overnight Delivery Mail

                                                     /s/ Andrew M. Troop
                                                     Andrew M. Troop




                                                 5
